Citation Nr: 1125996	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  03-21 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 



WITNESSES AT HEARING ON APPEAL

The Veteran and friend



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to April 1992 and also had subsequent National Guard and Reserve duty.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD and for nine other disabilities.  In February 2002 the Veteran submitted a general notice of disagreement with that rating decision; in June 2002 correspondence, his then power of attorney limited his appeal to the matter of service connection for PTSD.  In September 2004, a hearing was held before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file.  The Veteran failed to appear for an October 2006 Travel Board hearing scheduled at his request.  In April 2007, the case was remanded for further development.  In December 2008, the case was again remanded to ensure compliance with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2010, the Board received additional evidence from the Veteran, to include a statement identifying pertinent outstanding treatment records from the Vet Center in Santa Fe, New Mexico.  In February 2010, the Board remanded the case to obtain the identified records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran's claim seeks service connection for PTSD, and that is the specific claim adjudicated by the RO and developed for appellate review.  However, in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The Veteran's mental health records show diagnoses of major depressive disorder, panic disorder, alcohol and drug abuse, and anxiety.  The rating decision on appeal addressed only PTSD.  The Board notes that this appeal has been pending for quite some time, and regrets the delay that flows from this remand.  However, given the evolving caselaw, the Board has no recourse but to remand the case once again for compliance with Clemons.  The issue is characterized accordingly.

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Notably, here an alleged stressor event is conceded (i.e., a sailor falling overboard, and being rescued unharmed).

As the record suggests the Veteran receives ongoing mental health treatment, and reports of such treatment may contain pertinent information, development for updated treatment records is necessary.

Finally, the Board notes that the Veteran has failed to report for several scheduled VA examinations.  He is advised when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, in an original compensation claim, the claim shall be rated based on the evidence of record (which does not show a diagnosis of PTSD based on a stressor event of a sailor falling overboard, and being rescued unharmed, or otherwise show a nexus between a diagnosed psychiatric disability and service).  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

1. Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all VCAA-mandated notice, and afford him the opportunity to respond.  The RO should arrange for any further development suggested by his response.

2. The RO should ask the Veteran to identify all health care providers who have evaluated or treated him for any psychiatric disorder from July 2008 to the present (and provide releases for records of any private treatment), and then obtain records of such treatment from the identified providers.  Whether or not he responds, the RO should obtain updated reports of all VA treatment he has received for any psychiatric disorder.

3. Thereafter, the RO should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the examiner must be advised of the verified stressor (a sailor falling overboard, and being rescued unharmed).  
Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to each psychiatric diagnosis please indicate whether it is at least as likely as not (a 50% or better probability) related to the Veteran's military service/documented events therein.  Specifically as to the diagnosis of PTSD, does the Veteran have such diagnosis based on the stressor of a sailor falling overboard and being rescued unharmed?  Please discuss sufficiency of stressor and the symptoms that support any such diagnosis.

The examiner must explain the rationale for all opinions. 

4. The RO should then review the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

